Exhibit 10.1
AMENDED AND RESTATED
SEVERANCE AGREEMENT
     THIS AMENDED AND RESTATED SEVERANCE AGREEMENT (this “Agreement”) is made as
of the ___ day of                     , 20___, between Imation Corp., a Delaware
corporation, with its principal offices at One Imation Place, Oakdale, Minnesota
55128 (the “Company”) and
                                                            .
     WHEREAS, this Agreement is intended to specify the financial arrangements
that the Company will provide to you upon your separation from employment with
the Company and all of its Affiliates under any of the circumstances described
herein; and
     WHEREAS, this Agreement is entered into by the Company in the belief that
it is in the best interests of the Company and its shareholders to help assure
that the Company will have your continued dedication during your employment with
the Company, by providing for certain severance benefits under certain
circumstances in connection with your employment with the Company or any of its
Affiliates, thereby enhancing the Company’s ability to attract and retain highly
qualified people; and
     WHEREAS, this Agreement hereby amends and restates in its entirety any
previous Severance Agreement between the Company and you.
     NOW THEREFORE, to assure the Company that it will have your continued
dedication, and to induce you to remain in the employ of the Company or any of
its Affiliates, and for other good and valuable consideration, the Company and
you agree as follows:
     1. Term of Agreement. The term of this Agreement shall commence on the date
of this Agreement (the “Effective Date”) and shall continue in effect until the
first anniversary of the Effective Date, and shall thereafter be automatically
renewed for successive one-year terms provided that you are employed by the
Company or any of its Affiliates on each anniversary of the Effective Date (the
“Covered Period”), unless the Company, upon authorization by its Board of
Directors gives notice to you that the Company does not wish to extend this
Agreement, and provided further, that, notwithstanding any such notice by the
Company not to extend, the Covered Period and this Agreement shall continue in
effect for a period of 12 months from the date of the notice in the event the
notice is not given following a Change of Control, or for a period of 24 months
following the date of a Change of Control in the event the notice is given
following such Change of Control.
     2. Definitions. When the following terms are used in this Agreement with
initial capital letters, they shall have the following meanings.
     (i) “Affiliate” means any entity that, together with the Company, is
treated as a single employer under Code section 414(b) or (c). For purposes of
determining whether a Termination of Employment has occurred, the term Affiliate
will be determined by applying Code section 1563(a)((1), (2) and (3) for
purposes of determining a controlled group of corporations under Code section
414(b) and in applying Treas. Reg. Section 1.414(c)-2 for purposes of
determining trades or businesses that are under common control for purposes of
Code section 414(c), the phrase “at least 50 percent” will be used instead of
“at least 80 percent” each place it appears.

 



--------------------------------------------------------------------------------



 



     (ii) “Cause” shall mean termination by the Company or an Affiliate of your
employment based upon:
     (a) your gross incompetence or substantial failure to perform your duties;
or
     (b) misconduct by you that causes or is likely to cause harm to the Company
or an Affiliate or that causes or is likely to cause harm to the Company’s or an
Affiliate’s reputation, as determined by the Company’s or Affiliate’s Board of
Directors in its sole and absolute discretion (such misconduct may include,
without limitation, insobriety at the workplace during working hours or the use
of illegal drugs); or
     (c) failure to follow directions of the Company’s or Affiliate’s Board of
Directors that are consistent with your duties; or
     (d) your conviction of, or entry of a pleading of guilty or nolo contendere
to, any crime involving moral turpitude, or the entry of an order duly issued by
any federal or state regulatory agency having jurisdiction in the matter
permanently prohibiting you from participating in the conduct of the affairs of
the Company or an Affiliate.
     (iii) “Good Reason” shall mean the occurrence of any of the following
events, except for occurrence of such an event in connection with the
termination of your employment or reassignment by the Company or an Affiliate
for Cause, for disability or for death, provided you have given the Company
written notice within ninety (90) days of the initial existence of the Good
Reason event and the Company has not cured such event within thirty (30) days of
the receipt of such notice:
     (a) a material diminution, either prior to or following a Change of
Control, of your authority, duties or responsibilities from your authority,
duties or responsibilities as of the date of this Agreement; or
     (b) a material diminution, either prior to or following a Change of
Control, in your base compensation (specifically excluding any long-term
incentive compensation for which you are eligible), excluding any reduction
caused by a restructuring by management of benefits for the employees of the
company as a whole that affects you in a manner comparable to other senior
executives of the Company; or
     (c) a material change in the geographic location at which you perform your
services following a Change of Control (but in no event including a relocation
that does not increase the actual distance required for you to commute from your
home to the new place of business by more than 10 miles).

2



--------------------------------------------------------------------------------



 



     (iv) “Change of Control” means any one of the following events:
     (a) the consummation of a transaction or series of related transactions in
which a person, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), other than the Company or a subsidiary of the Company, or any employee
benefit plan of the Company or a subsidiary of the Company, acquires beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 35% or more of the Company’s then outstanding shares of common stock or the
combined voting power of the Company’s then outstanding voting securities (other
than in connection with a Business Combination in which clauses (1), (2) and
(3) of paragraph (iii)(c) apply); or
     (b) individuals who, as of the Effective Date hereof, constitute the Board
of Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of the Company;
provided, however, that any individual becoming a director subsequent to the
Effective Date hereof whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than a nomination of an
individual whose initial assumption of office is in connection with a
solicitation with respect to the election or removal of directors of the Company
in opposition to the solicitation by the Board of Directors of the Company)
shall be deemed to be a member of the Incumbent Board; or
     (c) the consummation of a reorganization, merger, statutory share exchange,
consolidation or similar transaction involving the Company, a sale or other
disposition in a transaction or series of related transactions of all or
substantially all of the Company’s assets or the issuance by the Company of its
stock in connection with the acquisition of assets or stock of another entity
(each, a “Business Combination”) in each case unless, following such Business
Combination, (1) all or substantially all of the individuals and entities that
were the beneficial owners of the Company’s outstanding common stock and the
Company’s outstanding voting securities immediately prior to such Business
Combination beneficially own immediately after the transaction or transactions,
directly or indirectly, more than 50% of the then outstanding shares of common
stock and more than 50% of the combined voting power of the then outstanding
voting securities (or comparable equity interests) of the entity resulting from
such Business Combination (including an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one of more subsidiaries) in substantially the
same proportions as their ownership of the Company’s common stock and voting
securities immediately prior to such Business Combination, (2) no person, entity
or group (other than a direct or indirect parent entity of the Company that,
after giving effect to the Business Combination, beneficially owns 100% of the
outstanding voting securities (or comparable equity interests) of the entity
resulting from the Business Combination) beneficially owns, directly or
indirectly, 35% or more of the outstanding shares of common stock or the
combined voting power of the then outstanding voting securities (or comparable
equity interests) of the entity resulting from such Business Combination and
(3) at least a majority of the members of the board of directors (or similar
governing body) of the entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board of Directors of the Company providing
for such Business Combination; or

3



--------------------------------------------------------------------------------



 



     (d) approval by the stockholders of the dissolution of the Company.
     (v) “Date of Termination” shall mean the date specified in the Notice of
Termination (except in the case of your death, in which case Date of Termination
shall be the date of death); provided the Date of Termination is consistent with
your Termination of Employment.
     (vi) “Notice of Termination” shall mean a written notice which sets forth
the Date of Termination and, in reasonable detail, the facts and circumstances
claimed to provide a basis, if any, for your Termination of Employment.
     (vii) “Termination of Employment” means a termination of your employment
relationship with the Company and all Affiliates or such other change in your
relationship with the Company and all Affiliates that would be considered a
“separation from service” under Section 409A of the Code. Your employment
relationship will be treated as remaining intact while you are on a military
leave, a sick leave or other bona fide leave of absence (pursuant to which there
is a reasonable expectation that you will return to perform services for the
Company or an Affiliate) but only if the period of such leave does not exceed
six (6) months, or if longer, so long as you retain a right to reemployment by
the Company or an Affiliate under applicable statute or by contract, provided,
however, where your leave is due to any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than six (6) months and such impairment
causes you to be unable to perform the duties of your position of employment or
any substantially similar position of employment, a twenty-nine (29) month
period of absence may be substituted for such six (6) month period of absence.
In all cases, the Executive’s Termination of Employment must constitute a
“separation from service” under Section 409A of the Code and any “separation
under service” under Section 409A of the Code shall be treated as a Termination
of Employment.
     3. Termination Procedures. Any purported Termination of Employment by the
Company or an Affiliate or you (other than by reason of your death) during the
Covered Period shall be communicated by a Notice of Termination in accordance
with Section 9 hereof. No purported Termination of Employment by the Company or
an Affiliate during the Covered Period shall be effective if it is not pursuant
to a Notice of Termination. Failure by you to provide Notice of Termination
shall not limit any of your rights under this Agreement except to the extent the
Company can demonstrate that it suffered actual damages by reason of such
failure.

4



--------------------------------------------------------------------------------



 



     4. Qualification for Severance Benefits. You shall be eligible for
severance benefits pursuant to the terms of this Agreement on account of your
Termination of Employment if the Date of Termination occurs during the Covered
Period in either of the following circumstances:
     (i) Termination of Employment by the Company or an Affiliate of your
employment with the Company and its Affiliates for any reason other than Cause;
or
     (ii) Termination of Employment by you for Good Reason within the
twenty-four (24) month period following the initial existence of the Good Reason
event and, in the event of a Change in Control, only on or after the 120th day
following the Change in Control;
provided, however, that you shall not begin receiving any payments or benefits
under this Agreement unless and until you execute a general release of all
claims against the Company and its Affiliates, including non-competition and
non-solicitation covenants, in the form attached hereto as Exhibit A and you
have not rescinded such release within the permitted time period for rescission
under Section 3.J therein; and provided further, that in such case, failure to
execute such release within 21 days of your Date of Termination shall result in
the loss of any rights to receive payments or benefits under this Agreement. No
severance benefits become payable pursuant to this Agreement in the event of
Termination of Employment upon your death or disability.
     5. Compensation Upon Termination.
     (i) Amounts. Upon qualification for severance benefits pursuant to this
Agreement, you shall be entitled to the benefits, to be funded from the general
assets of the Company, provided below:
     (a) The Company shall pay to you (1) the full base salary earned by you and
unpaid through the Date of Termination, at the rate in effect on the date of the
Notice of Termination, (2) any amount earned by you as a bonus with respect to
the fiscal year of the Company immediately preceding the Date of Termination if
such bonus has not theretofore been paid to you, and (3) an amount representing
credit for any paid time off earned or accrued by you but not taken during the
current “paid time off year”;
     (b) In lieu of any further base salary payments to you for periods
subsequent to the Date of Termination, the Company shall pay to you:

5



--------------------------------------------------------------------------------



 



     (I) If the Date of Termination for a Termination of Employment by the
Company other than for Cause, or the event giving rise to Termination of
Employment by you for Good Reason, occurs prior to a Change of Control (other
than as described in the proviso in clause (II) below) (a “Non-Change-of-Control
Termination”), the sum of an amount equal to the target bonus under the
applicable annual bonus plan for the fiscal year in which the Date of
Termination occurs (specifically excluding any long-term incentive compensation
for which you are eligible) plus an amount equal to your annual base salary for
the fiscal year in which the Date of Termination occurs (but disregarding any
decrease thereof that constituted “Good Reason”); or
     (II) If the Date of Termination for a Termination of Employment by the
Company other than for Cause, or the event giving rise to Termination of
Employment by you for Good Reason, occurs after a Change of Control (a
“Change-of-Control Termination”), the sum of:
     (A) if the Date of Termination occurs one year or less after the Change of
Control, an amount equal to two (2) times the average of the sum of the actual
annual bonuses paid to you for the two years prior to the fiscal year in which
the Date of Termination occurs provided that if you are an employee for more
than one year and less than two years prior to the fiscal year in which the
termination occurs, such amount will be equal to two (2) times the last year’s
actual bonus paid, or if you are employed less than one year, such amount shall
be equal to two (2) times the target amount for that year as determined by the
Compensation Committee (specifically excluding any long-term incentive
compensation for which you are eligible) plus an amount equal to two (2) times
your annual base salary for the fiscal year in which the Date of Termination
occurs (but disregarding any decrease thereof that constituted “Good Reason”);
or
     (B) if the Date of Termination occurs more than one year, but within two
years, after the Change of Control, an amount equal to one (1) times the average
of the sum of the actual annual bonuses paid to you for the two years prior to
the fiscal year in which the Date of Termination occurs provided that if you are
an employee for more than one year and less than two years prior to the fiscal
year in which the termination occurs, such amount will be equal to the last
year’s actual bonus paid, or if you are employed less than one year, such amount
shall be equal to the target amount for that year as determined by the
Compensation Committee (specifically excluding any long-term incentive
compensation for which you are eligible) plus an amount equal to one (1) times
your annual base salary for the fiscal year in which the Date of Termination
occurs (but disregarding any decrease thereof that constituted “Good Reason”).

6



--------------------------------------------------------------------------------



 



     (c) The Company shall provide you a lump sum payment equal to the aggregate
amount of the employer portion of COBRA premiums (and excluding any
administration fees) that would be incurred for continuation under the Company’s
employee group medical and dental Plan based on coverage and COBRA continuation
premiums in effect immediately prior to the Date of Termination, (1) equal to
twelve (12) months of continuation coverage following the Date of Termination in
the case of a Non-Change-of-Control Termination, or (2) equal to twenty-four
(24) months of continuation coverage following the Date of Termination in the
case of a Change-of-Control Termination.
     (d) Intentionally deleted.
     (ii) No Disability or Life Insurance Benefits. The Company shall not be
required to continue to provide disability or life insurance benefits (group or
individual) following your Date of Termination other than with respect to
benefits to which you became entitled prior to the Date of Termination and which
are required to be paid following such Date of Termination in accordance with
the terms of applicable disability or life insurance plans or policies in effect
prior to such Date of Termination.
     (iii) Time and Form of Cash Payments.
     (a) In the case of a Non-Change-of-Control Termination, the cash payments
provided for in Section 5(i) above shall be paid by the Company in a single lump
sum payment as promptly as practicable after the Date of Termination (but not
later than the earlier of 90 days after the Date of Termination or March 15 of
the calendar year following the calendar in which the Date of Termination
occurred, in either case subject to the provisions of Section 4 of this
Agreement relating to execution of a release in the form of Exhibit A and
provided you have not rescinded such release within the permitted time period
for rescission under Section 3.J thereof). All severance payments are subject to
any required withholding.
     (b) In the case of a Change-of-Control Termination, the cash payments
provided for in Section 5(i) above shall be paid by the Company in a single lump
sum payment as promptly as practicable after the Date of Termination (but no
later than the earlier of 90 days after the Date of Termination or March 15 of
the calendar year following the calendar year in which the Date of Termination
occurred, in either case subject to the provisions of Section 4 of this
Agreement relating to execution of a release in the Form of Exhibit A and
provided you have not rescinded such release within the permitted time period
for rescission under Section 3.J thereof). All severance payments are subject to
any required withholding.

7



--------------------------------------------------------------------------------



 



     (iv) Effect of Reemployment. If you are re-employed by the Company or an
Affiliate after severance payments have been scheduled to be made but before the
final severance payment is made, all remaining severance payments shall be
forfeited and shall automatically terminate as of the date of re-employment. If
you have received severance payments in a single lump sum and are re-employed
before the date the final severance payment would have been made if payments had
been made at regular payroll intervals in an amount equal to your base salary
that you were receiving before your Termination of Employment (plus an amount
equal to the pro rata portion of your target bonus), you will be required to
refund to the Company: (a) that portion of the lump sum payment representing
severance payments you would have received after the date of re-employment minus
(b) an amount equal to any taxes paid or payable on such portion of the lump sum
payment.
     (v) No Mitigation. You shall not be required to mitigate the amount of any
payment provided for in this Section 5 by seeking other employment or otherwise,
nor shall the amount of any payment provided for in this Section 5 be reduced by
any compensation earned by you as the result of employment by another employer
after the Date of Termination, or otherwise, except as set forth in
Section 5(iv) hereof.
     (vi) Six Month Suspension for Specified Key Employees. Notwithstanding the
foregoing, if at the time of your Termination of Employment you are a Specified
Employee, then any payment that the Company reasonably determines is deferred
compensation subject to the requirements of Section 409A of the Code and that is
payable on account of your Termination of Employment shall not be paid to you
until the first day after the end of the six (6) month period following your
Termination of Employment, or, if earlier, upon your death. You are a “Specified
Employee” if on the date of your Termination of Employment you are a “key
employee” (defined below), and the Company or any entity that owns 50% or more
of the Company has stock that is publicly traded on an established securities
market within the meaning of such term under Section 409A(a)(2)(B) of the Code.
For this purpose, you are a “key employee” during the 12-month period beginning
on the April 1 immediately following a calendar year, if at any time during such
preceding calendar year you were employed by the Company or any Affiliate and
satisfied the requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code
(applied in accordance with the regulations issued thereunder and disregarding
Section 416(i)(5) of the Code). You will not be treated as a Specified Employee
if you are not required to be treated as a Specified Employee under Treasury
Regulations issued under Section 409A of the Code.

8



--------------------------------------------------------------------------------



 



     6. 280G Provision.
     (i) In the event that any payment or benefit received or to be received by
you (whether payable pursuant to the terms of this Agreement or otherwise
(collectively, the “Total Payments”)) would be subject to the excise tax imposed
by Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”)
(“Excise Tax”), then you shall be entitled to receive from the Company an
additional cash payment (a “Gross-Up Payment”) within thirty business days of
such determination in an amount such that after payment by you of all taxes,
including any Excise Tax, imposed upon the Gross-Up Payment, you retain an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the Total
Payments. Notwithstanding the foregoing provisions of this Section 6(i), if it
shall be determined that you are entitled to the Gross-Up Payment, but that the
Parachute Value of all Payments do not exceed 110 % of the Safe Harbor Amount,
then no Gross-Up Payment shall be made to you and the amounts payable under this
Agreement shall be reduced so that the Parachute Value of all Payments, in the
aggregate, equals the Safe Harbor Amount. The reduction of the amounts payable
hereunder, if applicable, shall be made by first reducing the payments under
Section 5(i)(b). For purposes of reducing the Payments to the Safe Harbor
Amount, only amounts payable under this Agreement (and no other Payments) shall
be reduced. If the reduction of the amount payable under this Agreement would
not result in a reduction of the Parachute Value of all Payments to the Safe
Harbor Amount, no amounts payable under the Agreement shall be reduced pursuant
to this Section 6(a). All determinations required to be made under this
Section 6, including whether a Gross-Up Payment is required and the amount of
such Gross-Up Payment, shall be made by an independent accounting firm retained
by the Company (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Company and you within a reasonable period of time as
requested by the Company. If the Accounting Firm determines that no Excise Tax
is payable by you, it shall furnish you with an opinion that you have
substantial authority not to report any Excise Tax on your federal income tax
return. For purposes of this Agreement, the following terms have the meanings
set forth below:
“Parachute Value” of a Payment shall mean the present value as of the date of
the change of control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2), as
determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.
“Payment” shall mean any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for your benefit,
whether paid or payable pursuant to this Agreement or otherwise.
“Safe Harbor Amount” means 2.99 times your “base amount,” within the meaning of
Section 280G(b)(3) of the Code.
“Value” of a Payment shall mean the economic present value of a Payment as of
the date of the change of control for purposes of Section 280G of the Code, as
determined by the Accounting, Firm using the discount rate required by Section
280G(d)(4) of the Code.
     (ii) Any uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder shall be
resolved in favor of you. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that at a later time there will be a
determination that the Gross-Up Payments made by the Company were less than the
Gross-Up Payments that should have been made by the Company (“Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that you are required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment, if any, that has occurred and
any such Underpayment shall be promptly paid by the Company to you or for your
benefit. If, after you receive any Gross-Up Payment, you become entitled to
receive any refund with respect to such claim, you shall promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto).

9



--------------------------------------------------------------------------------



 



     (iii) Any determination by the Accounting Firm as to the amount of any
Gross-Up Payment, including the amount of any Underpayment, shall be binding
upon the Company and you.
     (iv) Notwithstanding any other provision of this Section 6, the Company
may, in its sole discretion, withhold and pay over to the Internal Revenue
Service or any other applicable taxing authority, for your benefit, all or any
portion of any Gross-Up Payment, and you hereby consent to such withholding.
     (v) Notwithstanding the foregoing, reimbursement of the Gross-Up Payment
will be made not later than the end of the calendar year next following the
calendar year in which you remit the related taxes (or the related taxes are
remitted on your behalf) to the appropriate taxing authority, provided if an
additional Gross-Up Payment is payable following an audit or litigation and no
additional taxes are remitted by you, reimbursement by the Company shall be made
by the end of the calendar year next following the calendar year in which the
audit is completed or there is a final nonappealable settlement or other
resolution of the litigation.
     7. Section 409A of the Code. The parties intend that payments under this
Agreement be exempt from or otherwise comply with the requirements of
Section 409A of the Code (including current and future guidance issued by the
Department of Treasury or Internal Revenue Service).
     8. Successors.
     (i) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.
     (ii) This Agreement shall inure to the benefit of and be enforceable by
your personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees, and legatees. If you should die while any amount
would still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement, to your devisee, legatee or other designee or, if there
is no such designee, to your estate or, if no estate, in accordance with
applicable law.

10



--------------------------------------------------------------------------------



 



     (iii) The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise to all or substantially all of
the business and/or assets of the Company), by agreement in form and substance
satisfactory to you, to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. Failure of the Company to
obtain such agreement prior to the effectiveness of any such succession shall be
a breach of this Agreement and shall entitle you to compensation from the
Company in the same amount and on the same terms as you would be entitled
hereunder if you terminated your employment for Good Reason, except that for
purposes of implementing the foregoing, the date on which any such succession
becomes effective shall be deemed the Date of Termination. As used in this
Agreement, “Company” shall mean the Company and any successor to its business
and/or assets which executes and delivers the agreement provided for in this
Section 8 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.
     9. Notice. All notices, requests, demands and all other communications
required or permitted by either party to the other party by this Agreement
(including, without limitation, any Notice of Termination) shall be in writing
and shall be deemed to have been duly given when delivered personally or
received by certified or registered mail, return receipt requested, postage
prepaid, at the address of the other party as follows:

             
 
  If to the Company:   Imation Corp.    
 
      Attention: General Counsel    
 
      One Imation Place    
 
      Oakdale, Minnesota 55128    
 
           
 
  If to you:        
 
     
 
   
 
           
 
     
 
   
 
           
 
     
 
   
 
           
 
     
 
   

Either party to this Agreement may change its address for purposes of this
Section 9 by giving fifteen (15) days’ prior written notice to the other party
hereto.
     10. Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by you and the Company. The validity, interpretation,
construction, and performance of this Agreement shall be governed by the laws of
the State of Minnesota without regard to its conflicts of law principles.
     11. Effect of Agreement; Entire Agreement. This agreement supersedes any
and all other oral or written agreements or policies made relating to the
subject matter hereof and constitutes the entire agreement of the parties
relating to the subject matter hereof.
     12. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

11



--------------------------------------------------------------------------------



 



     13. Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
     14. Employment. This Agreement does not constitute a contract of employment
or impose on the Company or any subsidiaries of the Company any obligation to
retain you as an employee, to continue your current employment status or to
change any employment policies of the Company or any subsidiary of the Company,
including but not limited to the Company’s Employee Agreement.
     If this letter sets forth our agreement on the subject matter hereof,
please sign and return to the Company the enclosed copy of this letter which
will then constitute our agreement on this subject.

            IMATION CORP.:
      By:           Name:           Its:          EXECUTIVE:

                       

12



--------------------------------------------------------------------------------



 



EXHIBIT A
CONFIDENTIAL GENERAL RELEASE OF ALL CLAIMS
     This Confidential General Release of All Claims (“Agreement”) is made and
entered into between                                         , (“Employee”) and
Imation Corp. (“Imation”). EMPLOYEE UNDERSTANDS THAT EMPLOYEE MAY CONSIDER THIS
AGREEMENT FOR AT LEAST TWENTY-ONE (21) DAYS AFTER EMPLOYEE HAS RECEIVED THIS
AGREEMENT, WHICH WAS ON                                         , UNLESS
EMPLOYEE CHOOSES TO WAIVE THAT RIGHT BY EXECUTING THE AGREEMENT WITHIN THE
TWENTY-ONE (21) DAY PERIOD.
1. What Imation Agrees To Do
In return for this Agreement and for Employee’s termination from Imation as
described herein and in full and final settlement, compromise, and release of
all of Employee’s employment-related claims (as described in section 2 below),
Imation agrees to pay Employee in accordance with the terms set forth in the
Amended and Restated Severance Agreement.
2. What Employee Agrees To Do
As a condition to receiving the payments and benefits set forth in Section 1,
Employee agrees as follows:

A)   Employee must return all Imation property currently in Employee’s
possession, including, but not limited to, all notes, memoranda, correspondence,
files, notebooks, technical charts or diagrams, customer lists or information,
sales and marketing information, computer recorded information, software,
equipment, materials, keys and credit cards. Employee acknowledges that this
obligation is continuing and agrees to promptly return to Imation any
subsequently discovered property as described above.

B)   Employee also agrees to repay to Imation the amount of any permanent or
temporary advances or other monies due and owing Imation, and to pay off the
remaining balance on his/her corporate credit cards. If Employee fails to make
such payments as of the date he/she signs this Agreement, Employee agrees that
Imation may deduct any monies owed from the Agreement payments, if no other
written arrangements are made for repayment by the date this Agreement is
signed.

C)   Employee hereby irrevocably and unconditionally releases and forever
discharges Imation from any and all federal, state or local charges, claims,
controversies, causes of action, damages, costs, attorneys’ fees, or liabilities
of any nature, both past and present, known and unknown, including but not
limited to claims arising under federal, state, local, and common laws and under
any regulations of any jurisdiction that in any way relate to employment and
termination of employment existing at any time up to and including the date of
this Agreement, that Employee now may have or ever have had. This Agreement
specifically includes, but is not limited to, ANY CLAIMS UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT of 1967, THE OLDER WORKERS BENEFIT PROTECTION
ACT OF 1990, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, any state or local human rights act, claims for wrongful
termination, breach of contract, and tort claims (for example, defamation,
emotional distress or any tort or negligence-based claim). Employee expressly
acknowledges that this Agreement also is intended to include in its scope,
without limitation, all claims that Employee does not know of or expect to exist
in Employee’s favor at the time Employee signs this Agreement and that this
Agreement contemplates the extinguishment of any such claim or claims that in
any way relate to employment or termination of employment except as expressly
provided in this Section. THE EMPLOYEE IS NOT WAIVING ANY RIGHTS FOR EVENTS
ARISING AFTER THE DATE OF THIS AGREEMENT.

Exhibit A-1



--------------------------------------------------------------------------------



 



D)   Employee agrees that, for a period of two years after termination of
employment with Imation:

  i    Employee will inform any new employer, prior to accepting employment, of
the existence of this provision of the Confidential General Release and provide
such employer with a copy thereof.     ii.   Employee agrees not to directly or
indirectly, render services to any Conflicting Organization in the United States
or in any country in which Imation has a plant for manufacturing a product upon
which Employee worked during employment by Imation, except that Employee may
accept employment with a large Conflicting Organization whose business is
diversified (and which has separate and distinct divisions), and which as to
part of its business is not a Conflicting Organization, provided Imation, prior
to Employee accepting such employment, shall receive separate written assurances
satisfactory to Imation from such Conflicting Organization and from Employee
that Employee will not render services directly or indirectly in connection with
the development, manufacture, marketing, sale, merchandising, leasing, servicing
or promotion of any Conflicting Product.

      “Conflicting Product” means any product, process, system or service of any
person or organization other than Imation, in existence or under development,
which is the same as or similar to or competes with, or has a usage allied to, a
product, process, system or service upon which Employee worked during the last
three years of Employee’s employment by Imation.         “Conflicting
Organization” means any person or organization which is engaged in or about to
become engaged in, research on or development, production, marketing, leasing,
selling or services of a Conflicting Product.

E)   Employee also agrees that following Employee’s termination from Imation,
Employee will not make disparaging remarks about Imation and will not interfere
with Imation’s business relationships with its customers, vendors, or
distributors.

Exhibit A-2



--------------------------------------------------------------------------------



 



F)   Employee further agrees that Employee will not solicit Imation employees,
either on behalf of Employee or any third party, to resign from Imation to work
for Employee or any third party.

G)   As further consideration for this Agreement, Employee agrees that if
requested by Imation, Employee will make himself/herself available at reasonable
times to assist and cooperate with Imation in the litigation of any lawsuits or
claims, and agrees to be available to Imation to testify honestly with regard to
such lawsuits or claims if Employee is determined by Imation to be a material
witness. Similarly, Employee agrees that he/she will decline to voluntarily aid,
assist, or cooperate with any parties who are involved in claims or lawsuits by
or against Imation, or with their attorneys or agents; and will notify Imation
when and if the Employee is contacted by other parties or their attorneys or
agents involving claims or lawsuits by or against Imation. It is understood and
intended that nothing in this paragraph shall prevent Employee from honestly
testifying at a legal proceeding in response to a lawful and properly served
subpoena in a proceeding involving Imation.

H)   Employee agrees that Imation shall be entitled to injunctive and other
equitable relief to prevent a breach or threatened breach of the provisions of
this Agreement, without the necessity of proving actual damages. Such injunctive
relief shall be in addition to any other damages that may be available at law.
Employee also acknowledges that if Imation is required to bring an action to
enforce its rights under this Agreement, it shall be entitled to recover its
attorney’s fees and costs associated with such an action, if Imation prevails.

3. Other Understandings, Agreements, and Representations

A)   Employee agrees that Employee’s Imation employment will terminate effective
                                        . Employee further understands and
agrees that Employee will not be eligible for and will not receive
consideration, severance pay or benefits under any other group Income Assistance
Pay Plan for which Employee might otherwise have been eligible.

B)   Employee understands that the term Imation, as used in this Agreement,
includes: (1) its past, present, and future divisions, subsidiaries, affiliates
successors and assigns, and their officers, directors, employees, agents,
insurers and legal counsel; (2) any ERISA employee benefit plan sponsored by
Imation, acting as plan administrator, fiduciary or party in interest with
respect to such plan. Employee agrees that this Agreement binds Employee and
also binds Employee’s heirs, executors, administrators, assigns, agents,
partners and successors in interest.

C)   Employee agrees that this Agreement and the payment of money and benefits
to Employee by Imation is not an admission by Imation of any violation of
Employee’s rights or of any statutory or other legal obligation.

Exhibit A-3



--------------------------------------------------------------------------------



 



D)   Employee represents that no right, claim, or cause of action covered by
this Agreement has been assigned or given to someone else.

E)   Employee represents that, except as provided in Section 5(iv) of the
Amended and Restated Severance Agreement, Employee will not apply for or accept
employment with Imation in any capacity.

F)   Except as set forth in Section 2.D.i Employee represents that Employee will
keep the terms of this Agreement strictly confidential, except that Employee may
tell Employee’s spouse or domestic partner, legal counsel and tax advisor. In
the event Employee chooses to communicate any information about the existence of
the Agreement or any of its terms to Employee’s spouse or domestic partner,
legal counsel and/or accountant or investment advisor, Employee shall instruct
such persons that information about the existence of the Agreement and its terms
are confidential and that the spouse or domestic partner, legal counsel or
accountant is not to disclose, disseminate or publicize, or cause or permit to
be disclosed, disseminated or publicized, the information to any other party,
entity, person (including any current or former employee of Imation), company,
government agency, publication judicial authority. Employee may also disclose
information regarding the Agreement (1) to the extent necessary to report the
sum awarded to appropriate taxing authorities or (2) in response to any subpoena
issued by a state or federal governmental agency or court of competent
jurisdiction; provided, however, that notice of receipt of such order or
subpoena shall be promptly communicated to Imation by telephone and in writing
to General Counsel, Imation Legal Affairs, 1 Imation Place, Oakdale, Minnesota
55128, telephone (651) 704-4489 so that Imation shall have an opportunity to
intervene and assert what rights it has to nondisclosure prior to any response
to such order or subpoena. Any court reviewing a subpoena should be aware that
part of the consideration for the Agreement is the agreement of Employee not to
testify regarding the existence of the Agreement or any of its terms.

G)   This Agreement and the Amended and Restated Severance Agreement contain the
entire understanding between Employee and Imation and supersedes all prior
agreements and understandings relating to the subject matter of this Agreement.
This Agreement shall not be modified, amended, or terminated except as provided
in section 3.J. unless such modification, amendment, or termination is executed
in writing by Employee and Imation.

H)   Employee agrees that Imation may use this Agreement to secure withdrawal of
any federal, state, or local charge Employee might have filed or will file, that
Employee will sign any document necessary to obtain the withdrawal of any such
charge, and that Employee waives the right to receive monetary damages or other
legal or equitable relief awarded by any governmental agency related to any such
charge.

Exhibit A-4



--------------------------------------------------------------------------------



 



1)   Employee represents and certifies that Employee has twenty-one (21) days to
consider whether to accept this Agreement and enter into this Release; review it
before being asked to sign it; has read this Agreement carefully; has been given
a fair opportunity to discuss and negotiate the terms of this Agreement;
understands its provisions; has been advised to consult an attorney; has
determined that it is in Employee’s best interest to enter into this Agreement;
has not been influenced to sign this Agreement by any statement or
representation by Imation not contained in this Agreement; and enters into this
Agreement knowingly and voluntarily. If Employee chooses to sign this Agreement
before twenty-one (21) days have passed, Employee understands that it is their
decision to execute the Agreement early and that Imation has made the full
twenty-one (21) day period available for Employee to consider the Agreement.

J)   Employee understands that pursuant to the provisions of Minnesota Statutes
' 363.031, subd. 2, Employee may rescind this Agreement by notifying Imation of
Employee’s desire to do so in a writing delivered to Imation personally or by
certified mail, return receipt requested, within fifteen (15) calendar days of
Employee’s execution of this Agreement. To be effective, such notice of
rescission, if mailed, must be postmarked within the fifteen (15) day period and
addressed as follows:

Imation Corp.
Attn: General Counsel
1 Imation Place
Oakdale, MN 55128

K)   In case any part of this Agreement is held invalid, illegal or otherwise
unenforceable, the validity, legality and enforceability of the remaining
provisions will not be affected in any way, it being intended that the
provisions of this Agreement are severable, EXCEPT THAT, if paragraph 2 of this
Agreement is held invalid, illegal, or unenforceable, this Agreement is
voidable, and, if Employee seeks to void this Agreement, Employee understands
and agrees that Employee will repay the total amount of consideration paid to
Employee under this Agreement.

L)   Any dispute arising between Employee and Imation under this Agreement will
be submitted to final and binding arbitration in accordance with the rules of
the American Arbitration Association before an arbitrator mutually selected by
the parties. In the event that the parties cannot agree on an arbitrator, the
parties agree to submit the dispute before an arbitrator selected by the Chief
Judge of Ramsey County Court. The Arbitration shall be conducted in St. Paul,
Minnesota and shall be final and binding on both parties. The expenses of the
neutral arbitrator(s) and any court reporter shall be equally divided between
Employee and Imation.

Exhibit A-5



--------------------------------------------------------------------------------



 



M)   The agreement will be governed by and construed and interpreted according
to the laws of the State of Minnesota.

N) Nothing in this Agreement shall be deemed to terminate or reduce in any way
any right Employee might have to indemnification from Imation under the
provisions of the Delaware General Corporation Law and Imation’s Restated
Certificate of Incorporation and Bylaws, each as in effect on the date of
employment termination, for acts, omissions or events that occurred or are
alleged to have occurred prior to the date of termination of employment.

                      ACCEPTED AND AGREED:       IMATION CORP.    
 
                   
By:
          By:        
 
 
 
         
 
   
 
                   
Date:
          Date:        
 
 
 
         
 
   

WAIVER OF
CONSIDERATION PERIOD
I understand that under the law I have 21 days to consider the Confidential
General Release of All Claims. I knowingly and voluntarily waive this
consideration period. The 15 day rescission period to revoke the acceptance of
the Confidential General Release of All Claims remains in effect.
Print Name
Signature
Date

Exhibit A-6